PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board holding that his chest pains are not compensable. It appears that the Board analyzed the issue of compensability under our decision in Mathel v. Josephine County, 122 Or App 424, 858 P2d 450 (1993). After the Board’s decision, the Supreme Court reversed our decision in Mathel. 319 Or 235, 875 P2d 455 (1994). We cannot determine whether the Board’s decision would have been different had it addressed the issue consistent with the Supreme Court’s reasoning. Consequently, we reverse the decision and remand to the Board for reconsideration in the light of the Supreme Court’s opinion in Mathel.
Reversed and remanded for reconsideration.